         Case 2:20-cr-00024-DLC Document 91 Filed 04/13/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION


 UNITED STATES OF AMERICA,                                CR 20–24–BU–DLC

                      Plaintiff,

        vs.                                                      ORDER

 HUMBERTO HORIOL MEDINA
 VILLARREAL,

                      Defendant.


      United States Magistrate Judge Kathleen L. DeSoto entered her Findings and

Recommendation in this matter on March 26, 2021. (Doc. 87.) Neither party

objects, and so the Court will review for clear error. United States v. Reyna-Tapia,

328 F.3d 1114, 1121 (9th Cir. 2003); Thomas v. Arn, 474 U.S. 140, 149 (1985).

Clear error exists if the Court is left with a “definite and firm conviction that a

mistake has been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir.

2000) (citations omitted).

      Judge DeSoto recommends that this Court accept Humberto Horiol Medina

Villarreal’s guilty plea after he appeared before her pursuant to Federal Rule of

Criminal Procedure 11. Mr. Villarreal has pled guilty to Counts I & II of the

Superseding Information, charging him with possession with intent to distribute


                                           1
         Case 2:20-cr-00024-DLC Document 91 Filed 04/13/21 Page 2 of 2



methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and conspiracy to commit

money laundering, in violation of 18 U.S.C. § 1956(h). (Doc. 72.)

      The Court finds no clear error in Judge DeSoto’s Findings and

Recommendation, and adopts it in full, including the recommendation to defer

acceptance of the Plea Agreement until sentencing when the Court will have

reviewed the Plea Agreement and Presentence Investigation Report. The Court

will await a forfeiture motion from the government before adjudicating that aspect

of the case.

      Accordingly, IT IS ORDERED that the Findings and Recommendation

(Doc. 87) is ADOPTED in full.

      IT IS FURTHER ORDERED that Mr. Villarreal’s motion to change plea

(Doc. 78) is GRANTED.

       IT IS FURTHER ORDERED that Mr. Villarreal is adjudged guilty as

charged in Counts I & II of the Superseding Information (Doc. 72).

      DATED this 13th day of April, 2021.




                                        2
